Citation Nr: 1703518	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-31 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative disc disease (DDD) for the period prior to May 28, 2016, and in excess of 10 percent thereafter, to include a separate evaluation for urinary incontinence.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1956 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied an increased evaluation for the Veteran's lumbar spine disability.  The Veteran timely appealed that decision.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was last before the Board in April 2016, in which the Board recited the procedural history of this case; that procedural history is reincorporated herein by reference.  The Board remanded the case in April 2016 for additional development.  During the remand, the AOJ awarded a 20 percent evaluation for the Veteran's lumbar spine disability for the period of December 21, 2010 through May 27, 2016.  The Board has recharacterized the issue on appeal in order to reflect this award of benefits.  

The case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a recent holding, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In the April 2016 remand, the Board instructed that the Veteran be afforded another VA examination; such was accomplished in May 2016.  The Board has reviewed that examination report and while the examiner noted active range of motion for the Veteran's lumbar spine, the examiner did not appear to perform passive range of motion testing, nor range of motion testing in weightbearing and non-weightbearing.  Consequently, the Board finds that examination inadequate and a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra. 

Furthermore, the May 2016 examination report did not examine the Veteran for any urinary incontinence symptoms.  Moreover, no opinion was rendered at that time, although it appears that an addendum-with two separate examiners providing opinions-was obtained in August 2016.  The first examiner opined as follows:  

Less likely as not.  I believe there is neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between these conditions.  [The May 2016 examiner, who is an] Orthopedic specialist concurs.

Also, the May 2016 examiner opined as follows:  

After review of the VBMS C[laims] file and the 2010 lumbar spine MRI, it is very unlike[ly] that the Veteran[']s urinary incontinence is [d]ue to his [service-connected] lumbar condition given the lack of significant stenosis and foraminal impingement and the levels of such.

First, the Board notes that it appears that the first opinion obtained by the AOJ is incorrect.  VA has recognized that a lumbar spine condition can, in fact, cause bladder dysfunction or impairment, as the Rating Schedule specifically instructs VA to separately evaluate these symptoms in evaluating lumbar spine disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  Consequently, that opinion's rationale appears to be based on inaccurate medical literature and/or medical consensus in the community; it also appears to conflict with the May 2016 examiner's opinion.

Regarding the May 2016 examiner's opinion, the entire rationale of that opinion appears to be the lack of stenosis or foraminal impingement shown in the 2010 lumbar spine MRI, the level of significance of such if it is actually shown, and/or that such is not significant enough "at the correct levels."  

The Board notes that spinal stenosis is the narrowing of the vertebral canal, nerve root canals, or intervertebral foramina of the lumbar spine caused by encroachment of bone upon the space.  See Dorland's Illustrated Medical Dictionary 1795 (31st Ed. 2007).  

First, the May 2016 examiner's opinion does not specify which levels or levels of significance/severity are of particular importance to his conclusions.  Secondly, the opinion is incomplete as the examiner did not address the aggravation component of service connection.  Most importantly, however, is that May 2010 MRI demonstrates moderate stenosis beginning at the L3-4 segment.  A CT scan taken in March 2010 further appears to demonstrate marked narrowing of disc at the L3-S1 levels, as well as marked anterior spondylosis from the T10-L1 levels.  A March 2014 x-ray demonstrates disc space narrowing which is "somewhat more severe at L4-5 and L5-S1 levels" and mild disc space narrowing at other lumbar levels, with "little change" since the March 2010 study.

Given the noted spondylosis and stenosis in the above noted imaging scans, and the lack of an adequate explanation from either examiner in the obtained August 2016 medical opinions, the Board finds that a remand is necessary in order to obtain an adequate and appropriate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and urinary incontinence disorders, which is not already of record, to include any ongoing treatment with Drs. M.C., A.M., and/or C.S.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA lumbar spine and urinary incontinence examination with a medical professional who has not participated in this case previously to determine the current severity of the Veteran's lumbar spine disability and whether his urinary incontinence is caused or aggravated by that disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should conduct the appropriate examination of the Veteran's urinary incontinence, to include completion of an appropriate Disability Benefits Questionnaire (DBQ) for that disorder.

Then, the examiner must opine whether the Veteran's urinary incontinence at least as likely as not (50 percent or greater probability) began during or is otherwise the result of military service.  

If the examiner finds that the urinary incontinence disorder is not directly related to military service, then the examiner should also opine as to whether the Veteran's urinary incontinence is at least as likely as not (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine disability.  

If aggravation of the Veteran's urinary incontinence by his service-connected lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity of his urinary incontinence prior to aggravation by the service-connected lumbar spine disability.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability, to include any warranted separate evaluation for urinary incontinence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

